           Case 5:21-cv-00898-BLF Document 11-1 Filed 02/09/21 Page 1 of 4



 1 STONE & MAGNANINI LLP
   David S. Stone (Pro Hac Vice Application Forthcoming)
 2 100 Connell Drive, Suite 2200
   Berkeley Heights, NJ 07922
   Tel: (973) 218-1111
 3 Fax: (973) 218-1106

 4 BESHADA FARNESE LLP
   Peter J. Farnese (SBN 251204)
 5 pjf@bfllplaw.com
   700 South Flower St., Suite 1000
 6 Los Angeles, California 90017
   Telephone: 310-356-4668
 7 Facsimile:     310-388-1232

 8 Attorneys for Plaintiff
   Telebrands Corp.
 9

10                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
     TELEBRANDS CORP.,                               CASE NO.: 5:21-cv-00898-BLF
12
                      Plaintiff,                     DECLARATION OF MICHAEL A. CLORE
13
           v.                                        Date: February 11, 2021
14                                                   Time: 9:00 am
   VINDEX SOLUTIONS LLC, CORNERSTONE                 Crtm: Zoom Hearing
15
   TRADING LLC, GLORIA BUSINESS, INC.,
16 TECHNO ZONE, LLC, OKAPI, LLC, HENAN
   DERUN NEW MATERIAL TECHNOLOGY CO,
17 LTD., SHEN ZHEN HEI SHI INVESTMENT
   LTD., and XNH US,                                 Complaint Filed: February 4, 2021
18
                                                     Trial Date: [None Set]
                  Defendant.
19

20

21

22

23

24

25

26

27

28

                                                                               Case No. 5:21-cv-00898-BLF
     DECLARATION OF MICHAEL A. CLORE
           Case 5:21-cv-00898-BLF Document 11-1 Filed 02/09/21 Page 2 of 4



 1                          DECLARATION OF MICHAEL A. CLORE, ESQ.

 2         I, Michael A. Clore, of full age, hereby declare as follows:

 3         1.       I am an attorney admitted to practice in the State of New Jersey and an associate of the

 4 law firm of Stone & Magnanini LLP, co-counsel in the above-captioned matter. As such, I am familiar

 5 with the information set forth herein.

 6         2.      I make the Declaration in support of Plaintiff Telebrands Corp.’s (“Telebrands” or

 7 “Plaintiff”) response to this Court’s February 8, 2021 Order Directing Defendant to Respond, Setting

 8 Hearing Date, Directing Plaintiff to Serve Defendants with Notice of Order and File Proof of Service

 9 (the “February 8, 2021 Order”).

10         3.      In Plaintiff’s application to the Court filed on February 4, 2021, Telebrands sought an

11 Order authorizing bifurcated and alternative service of process, permitting it to serve Defendants by

12 email where it was possible and to serve the remaining Defendants via Amazon as that was the only

13 method of communication it could locate.

14         4.      On or about February 8, 2021, this Court entered an Order directing Defendants to

15 respond, setting a hearing date, directing Plaintiff to serve Defendants with notice of the Order and to

16 file proof of service (the “February 8, 2021 Order”).

17         5.      Specifically, the February 8, 2021 Order directed Plaintiff to serve Defendants with

18 notice of the Order via email; however, Plaintiff was not in possession of valid, individual emails for

19 every Defendant. Telebrands was unclear whether the Court also intended to authorize it to serve the

20 remaining Defendants via Amazon Seller Messaging Assistant.

21         6.      Further investigation revealed that most of Defendants did not appear to have actual

22 email presence on the internet and appear to be shell companies. In addition, those emails that

23 Telebrands thought it possessed were actually inoperable.         This supports Telebrands belief that

24 Defendants are all sham companies, who purposely avoid providing any contact information in order

25 to more anonymously take advantage of and trade on the success and popularity of companies such as

26 Telebrands with the belief that they will not be caught by avoiding service.

27         7.       Accordingly, endeavoring to comply to the extent possible with the Court’s February

28 8, 2021 Order, I successfully caused to be served on all Defendants the February 8, 2021 Order via

                                                      -1-                            Case No. 5:21-cv-00898-BLF
     DECLARATION OF MICHAEL A. CLORE
            Case 5:21-cv-00898-BLF Document 11-1 Filed 02/09/21 Page 3 of 4



 1 email through the Amazon Seller Messaging Assistant.            True and accurate copies of the messages

 2 from the Amazon Seller Messaging Assistant confirming delivery of messages containing the body of

 3 the February 8, 2021 Order on Defendants are attached hereto as Exhibit A. 1

 4          8.      The Amazon Seller Messaging Assistant permits consumers or other interested parties

 5 to send email messages to Amazon sellers through Amazon’s servers.

 6          9.      However while Plaintiff was able to serve Defendants with notice of the February 8,

 7 2021 Order, the limitations of the Amazon Seller Messaging Assistant did not permit attachment of

 8 documents the size of the complaint, brief and the other moving papers.

 9          10.     Having discovered that fact, Telebrands endeavored to serve Defendants VindEx

10 Solutions LLC, Cornerstone Trading LLC, Gloria Business, Inc., Techno Zone, LLC, and Okapi, LLC

11 with its moving papers via overnight mail. However, in light of Covid-19, we were unable to locate

12 any overnight mail services that were open by the time we contacted them.

13          11.     Accordingly, on or about February 9, 2021, as early as possible, I went and served those

14 defendants whose addresses Telebrands knew by overnight mail.

15          12.     Telebrands also gave notice to all Defendants that to the extent it could not serve them

16 the documents physically, if they wanted copies of those moving documents, it would promptly

17 provide them with the documents in electronic format if they wanted copies. True and accurate copies

18 of the of the messages from the Amazon Seller Messaging Assistant confirming delivery of messages

19 offering to provide Defendants with the moving papers are attached hereto as Exhibit B.

20          13.     Telebrands has received a number of responses through the Amazon Seller Messaging

21 Assistant which confirm that this method of communicating with Defendants has proven effective.

22          14.     Based on the foregoing, the following Defendants have been served with the February

23

24   1
     Some of the Defendants use different brand names to sell their products on Amazon. For the sake of clarity,
   the following is a list of brand names and the associated Defendants: (1) Defendant Shen Zhen Hei Shi
25 Investment Ltd. is Black Stone; (2) Defendant Gloria Business, Inc. is First Click Buy; (3) Defendant Techno
   Zone, LLC is Prosper Distributors; Defendant Cornerstone Trading LLC is Cornerstone Bookstone; (5)
26
   Defendant Okapi, LLC is Fortivo Home Store; (6) Defendant Henan Derun New Material Technology Co., Ltd.
27 is UniForU; and (7) Defendant VindEx Solutions LLC is VinJoyce. Defendant XNH US used its actual
   business name for messaging purposes.
28

                                                         -2-                             Case No. 5:21-cv-00898-BLF
     DECLARATION OF MICHAEL A. CLORE
             Case 5:21-cv-00898-BLF Document 11-1 Filed 02/09/21 Page 4 of 4



 1 8, 2021 Order, and by February 10, 2021 will also be served with the moving papers: (1) VindEx

 2 Solutions LLC; (2) Cornerstone Trading LLC; (3) Gloria Business, Inc.; (4) Techno Zone, LLC; and

 3 (5) Okapi, LLC.

 4           15.    The remaining Defendants, Henan Derun New Material Technology Co., Ltd., Shen

 5 Zhen Hei Shi Investment ltd., and XNH US, have been served with the order but not the moving

 6 papers.

 7           I declare under penalty of perjury under the laws of the United States that the foregoing is true

 8 and correct. Executed this 9th day of February 2021 at Jersey City, New Jersey.

 9

10                                                ______/s/ Michael A. Clore_____________________

11                                                        Michael A. Clore

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        -3-                            Case No. 5:21-cv-00898-BLF
     DECLARATION OF MICHAEL A. CLORE
